Citation Nr: 0835727	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-06 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
veteran's claim for service connection for a skin disorder 
due to radiation exposure.

2.  Entitlement to service connection for a skin disorder due 
to radiation exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1957 to 
April 1963.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The RO originally considered and denied the veteran's claim 
for service connection for a skin disorder, inclusive of skin 
cancer, in a February 2003 rating decision.  The veteran has 
twice unsuccessfully petitioned to have this claim reopened 
in light of new and material evidence - initially in 
September 2005 and again in the April 2006 decision at issue 
in this appeal.  In December 2007, during the pendency of 
this appeal, the RO issued a supplemental statement of the 
case (SSOC) reopening the claim, but continuing to deny it on 
the underlying merits.  Regardless, the Board must still 
first make this threshold preliminary determination of 
whether there is new and material evidence, before proceeding 
further, because this affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  See Barnette 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1.  The veteran did not appeal the RO's February 2003 rating 
decision denying his claim for service connection for a skin 
disorder.

2.  However, additional evidence submitted since that 
February 2003 rating decision is not cumulative or redundant 
of evidence already of record, relates to an unestablished 
fact necessary to substantiate this claim, and raises a 
reasonable possibility of substantiating this claim.



3.  The veteran has a skin disorder - specifically, skin 
lesions that have not been shown to be (or not be) cancerous.

4.  The veteran participated in a "radiation-risk activity" 
during his military service, although he does not have a 
"radiogenic disease," and there also is competent medical 
evidence now of record attributing his current skin disorder 
to radiation exposure during his military service. 


CONCLUSIONS OF LAW

1.  The RO's February 2003 rating decision denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).

2.  But new and material evidence has been received since 
that February 2003 RO rating decision to reopen the claim for 
service connection for a skin disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's skin disorder was incurred in service, 
particularly from exposure to radiation.  38 U.S.C.A. §§ 
1101, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act (VCAA), 
VA has duties to notify and assist veterans with claims for 
VA benefits.  The VCAA is codified at 38 U.S.C.A. § 5100, et 
seq., and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA requires that VA apprise the veteran of the evidence 
needed to substantiate his claim, including of whose specific 
responsibility - his or VA's, it is for obtaining the 
supporting evidence.  VA also must apprise him of all 
elements of his claim, including concerning the downstream 
disability rating and effective date, and should, to the 
extent possible, provide this notice prior to initially 
adjudicating the claim.  If, however, there was no pre-
initial decision notice, or the notice provided was 
inadequate/incomplete, then this timing error can be 
effectively "cured" by providing all necessary notice and 
then going back and readjudicating the claim - including in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006); Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Here, because the Board is reopening and granting the claim 
- in full, there is no need to discuss whether there has 
been compliance with the notice and duty to assist provisions 
of the VCAA because even were the Board to assume, for the 
sake of argument, there has not been, this is inconsequential 
and, therefore, at most harmless, i.e., nonprejudicial error.  
See 38 C.F.R. § 20.1102.

In only deserves mentioning that the RO undertook proper 
development per 38 C.F.R. § 3.311(a) to determine whether the 
veteran was exposed to radiation while in service, and if so, 
the nature and size of the dose.  

Whether there is New and Material Evidence to Reopen the 
Claim of Entitlement to Service Connection for a Skin 
Disorder Due to Radiation Exposure

As previously mentioned, the RO first considered and denied 
the veteran's claim for service connection for a skin 
disorder in a February 2003 rating decision.  The RO denied 
the claim because there was no evidence of in-service 
incurrence of a skin disorder and since the veteran did not 
have a then current diagnosis of a disease associated with 
radiation exposure.  He did not file a timely 
notice of disagreement (NOD) to initiate an appeal of that 
decision, so it is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since the RO has previously considered and denied this claim 
and the veteran did not timely appeal the decision, the first 
inquiry is whether new and material evidence has been 
submitted to reopen this claim.  38 C.F.R. § 3.156.  And, 
as already alluded to, irrespective of whether the RO 
determined there was new and material evidence to reopen the 
claim, so, too, must the Board make this threshold 
preliminary determination because it affects the Board's 
jurisdiction to adjudicate the underlying claim on the 
merits, i.e., on a de novo basis.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

If the Board finds that new and material evidence has not 
been submitted, then its' analysis must end, as further 
analysis is neither required nor permitted.  See Barnett, 83 
F.3d at 1383-4.  If, however, new and material evidence is 
presented or secured with respect to a claim that has been 
denied, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.



For petitions to reopen, as here, filed on or after August 
29, 2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Although the veteran has twice unsuccessfully petitioned the 
RO to reopen and grant his claim - initially in September 
2005 and more recently in the April 2006 decision at issue on 
appeal, the RO's February 2003 denial is the most recent 
final decision on the claim, so it marks the starting point 
for determining whether there is new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996) (indicating VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis to 
determine whether a claim should be reopened and 
readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's February 2003 decision, new and material evidence 
would consist of competent evidence suggesting a medical 
nexus between the veteran's current skin disorder and his 
military service - in particular, exposure to radiation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  See also Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since the RO's February 2003 rating decision, the veteran has 
submitted the following additional evidence:  an April 2005 
personal statement regarding his condition; his service 
medical records (SMRs); his military personnel records - 
including his DD Form 214 and DA Form 20; VA medical records 
dated from February 2002 to May 2005; a lay statement from a 
fellow servicemember, MSgt. W.D.; pictures from the veteran 
relating to his military service; declassified documents 
pertaining to Operation Hardtack received in November 2005; 
November and December 2005 VA Reports of Contact indicating 
the veteran's assertion that he was exposed to ionizing 
radiation involving nuclear testing, including as pertaining 
to Operation Hardtack; declassified documents relating to 
Operation Plumbbob as a 1957 Nevada nuclear test operation, 
received in February 2006; the veteran's completed 
questionnaire for nuclear testing participants, indicating 
where he was billeted and stationed and when, as well as the 
nature of his activities associated with nuclear testing, 
received in February 2006; VA medical progress notes from 
July to December 2005; VA medical records dated from March to 
June 2006; the veteran's August 2006 statement as to the 
nature and etiology of his skin disorder; a September 2006 
report of an examination by a VA contractor, C.A.H., D.O.; a 
September 2006 letter from a private physician, K.B.C., M.D., 
discussing the nature and etiology of the veteran's skin 
disorder; an April 2007 letter from the U.S. Department of 
the Air Force discussing records of the veteran's service; VA 
medical progress notes from June 2006 to May 2007; an August 
2007 letter from the Department of Defense Threat Reduction 
Agency confirming the veteran's in-service participation in 
U.S. atmospheric nuclear testing and providing an estimation 
of dose exposure; a September 2007 letter from the RO to VA's 
Central Office (VACO) in Washington, DC, summarizing the 
veteran's claim and its related facts and asking for the 
appropriate office to review his case; a December 2007 letter 
from VACO, Veterans Benefits Administration, Compensation and 
Pension Service, stating the office was unable to provide a 
medical etiological opinion in the veteran's case; VA medical 
progress notes from July to September 2007; and an April 2008 
letter from a private physician, A.R.B., M.D., discussing the 
nature and etiology of the veteran's skin disorder.

The SMRs and service personnel records were already of record 
at the time of the last prior final denial of the claim.  
Therefore, they are cumulative and redundant, and, therefore, 
not new evidence.  See 38 C.F.R. § 3.156(a).

Moreover, as medical records describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen claim for service connection 
based on new and material evidence, his VA medical records 
and progress notes are not material as they provide no 
evidence pertaining to the medical nexus between his current 
skin disorder and his military service, to include any 
exposure to radiation.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998); see, too, Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence).

Also, the veteran's and other laypersons' statements 
concerning the diagnosis of his skin condition and its 
etiology are not new and material evidence, as laypersons are 
not competent to provide such medical opinions, and the 
veteran's underlying claim for service connection must be 
supported by competent medical evidence.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Indeed, in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."



However, all of the evidence concerning the veteran's alleged 
radiation exposure while in service is new, in that none of 
it was previously submitted to the RO, and it is also 
material as it tends to suggest a link between his military 
service and his current skin disorder, particularly as he 
asserts that his skin condition is related to in-service 
radiation exposure.  See 38 C.F.R. § 3.156(a).  This would 
include pictures from him relating to his military service, 
insofar as they show him in situations suggesting nuclear 
testing; declassified documents pertaining to Operation 
Hardtack received in November 2005; November and December 
2005 VA reports of contact indicating his assertion that he 
was exposed to ionizing radiation involving nuclear testing, 
including as pertaining to Operation Hardtack; declassified 
documents relating to Operation Plumbbob as a 1957 Nevada 
nuclear test operation, received in February 2006; the 
veteran's completed questionnaire for nuclear testing 
participants, indicating where he was billeted and stationed 
and when, as well as the nature of his activities associated 
with nuclear testing, including references to Operations 
Plumbbob and Hardtack, received in February 2006; an April 
2007 letter from the U.S. Department of the Air Force 
discussing records of the veteran's service; and an August 
2007 letter from the Department of Defense Threat Reduction 
Agency confirming the veteran's 
in-service participation in U.S. atmospheric nuclear testing 
and providing an estimation of dose exposure.

Similarly, the evidence pertaining to the etiology of the 
veteran's skin disorder is new and material because it, too, 
suggests the required linkage between his current skin 
disorder and his military service - in particular, exposure 
to radiation.  See 38 C.F.R. § 3.156(a).  This includes the 
September 2006 letter from a private physician, K.B.C., M.D., 
discussing the nature and etiology of the veteran's 
skin disorder; a September 2007 letter from the RO to VACO in 
Washington, DC, summarizing the veteran's claim and its 
related facts and asking for the appropriate office to review 
his case; and an April 2008 letter from a private physician, 
A.R.B., M.D., discussing the nature and etiology of the 
veteran's skin disorder.



This additional evidence, especially considered in the 
aggregate, is not cumulative or redundant of evidence already 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  This evidence therefore is new 
and material and sufficient to reopen the claim  
See 38 C.F.R. § 3.156(a).  

Entitlement to Service Connection for a Skin Disorder Due to 
Radiation Exposure

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As to presumptive service connection, some diseases are 
chronic, per se, such as malignant tumors, and therefore will 
be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, presumptive service connection 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is 
warranted for certain diseases present in "radiation-exposed 
veterans."  Second, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  Third, even if the claimed disability is not listed 
as a presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, direct service 
connection must still be considered by way of 
in-service incurrence or aggravation therein, including 
presumptive service connection for chronic diseases.  Combee, 
34 F.3d at 1043.

38 C.F.R. § 3.309 presumptively permits service connection 
for certain cancer types for "radiation-exposed" veterans.  A 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service. Regulations define "radiation-risk activities" to 
include:  onsite participation at atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki, 
Japan during specific periods of time; and service at 
specific nuclear weapons production facilities. 38 C.F.R. § 
3.309(d)(3).  Atmospheric nuclear tests, specifically 
Operation CROSSROADS, were conducted in the Marshall Islands 
(Bikini Atoll), from July 1, 1946, to August 31, 1946. 38 
C.F.R. § 3.309(d)(3)(v)(B).  The term "onsite participation" 
means, in part, during the official operational period of an 
atmospheric nuclear test, presence at the test site, or 
performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  
Alternatively, onsite participation could also mean presence 
at the test site or other test staging area in the six months 
following the nuclear test to perform official military 
duties related to the nuclear test including decontaminating 
test-related equipment.  38 C.F.R. § 3.309 (d)(3)(iv)(B).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection under 38 C.F.R. § 
3.309(d) are the following:  leukemia (other than chronic 
lymphocytic leukemia), multiple myeloma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  38 C.F.R. § 3.309(d)(2).

On the other hand, 38 C.F.R. § 3.311 does not provide 
presumptive service connection for radiogenic disease but 
provides special procedures to help a veteran or his 
survivors prove his or her claim on a direct basis.  Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation states that, in all claims in which it is 
established that a "radiogenic disease" first became manifest 
after service, and it is contended that the disease resulted 
from ionizing radiation exposure, a dose assessment will be 
made.  38 C.F.R. § 3.311(a)(2).  Dose data will be requested 
from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing. 38 C.F.R. § 
3.311(a)(2).  According to 38 C.F.R. 
§ 3.311(b)(1), when (1) there is a determination that the 
veteran was exposed to ionizing radiation by way of a dose 
assessment or other records; (2) that he subsequently 
developed a "radiogenic disease"; and (3) this disease became 
manifest within a certain specified period after exposure to 
radiation in service, VA will refer the claim to the Under 
Secretary for Benefits to consider the claim and request an 
advisory opinion.  However, if any of the foregoing three 
requirements have not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances.

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes skin cancer.  38 C.F.R. 
§ 3.311(b)(2)(vii).  Section 3.311(b)(5) requires that skin 
cancer become manifest 5 years or more after exposure to 
ionizing radiation.

Finally, and notwithstanding the above, the Federal Circuit 
Court has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee, 34 F.3d at 1043-1044.  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran seeks service connection for a skin disorder that 
the record refers to as pre-cancerous skin lesions, actinic 
keratosis, or seborrheic keratosis, as a result of exposure 
to ionizing radiation.  Specifically, he contends he was 
subject to ionizing radiation as a participant in U.S. 
atmospheric nuclear testing while in service and that his 
current skin disorder is related to that in-service ionizing 
radiation exposure.

The first and perhaps most fundamental requirement for any 
service-connection claim is proof the veteran currently has 
the claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  

Towards establishing the existence of a current disability, 
the veteran has submitted a May 2008 letter from a private 
physician, A.R.B., M.D., describing the veteran's condition 
as multiple actinic keratoses on the face.  Furthermore, Dr. 
A.R.B. states that "[b]iopsies and pathology are not needed 
for making a firm diagnosis on these lesions unless the 
[d]ermatologist is blind."  As proof of the lesions' 
presence on various areas of the veteran's body, there are 
accompanying photographs.  

As further support for his claim, the veteran also submitted 
a September 2006 statement from a private physician, K.B.C., 
M.D., describing the veteran as having "lesions scattered 
over his hands and face."  Furthermore, Dr. K.B.C. states 
that "[t]hese lesions appear to be red and irritated, rough 
on the surface, indicating possible pre-malignancy.

The VA medical records note that, in July 2007, a VA examiner 
noted as "new" that the veteran "has spots on his arms."  
Notes from that same VA hospital visit further describe the 
veteran's skin condition as tiny brown spots on his arms.  
The VA medical records show the veteran has presented for 
treatment on many occasions regarding skin lesions on various 
parts of his body. 

So there is no disputing the veteran has a discernible skin 
disorder of some sort, currently diagnosed as skin lesions.  
While the medical evidence describes his skin disorder in 
varying ways, the record is fairly consistent in diagnosing 
his skin disorder as something other than skin cancer - 
although his doctors suspect the lesions may eventually 
become cancerous.  In fact, his private physicians 
consistently diagnose these lesions as pre-malignant, pre-
cancerous, or otherwise indicate that, while these lesions 
may become skin cancer, they are not cancerous or malignant 
yet.  There also is no biopsy or pathology establishing 
whether the veteran's skin disorder is cancer.  Therefore, 
the Board finds that he has a skin disorder - specifically, 
skin lesions, which have not been shown to be (or not be) 
cancerous.  Indeed, this is why the Director of Compensation 
and Pension Service was unable to provide the requested 
medical etiology opinion in December 2007 concerning any 
possible correlation between the veteran's current skin 
disorder and any radiation exposure he experienced while in 
the military.

But that notwithstanding, having at least established that 
the veteran has some sort of current skin disorder, i.e., 
current disability, the Board will now consider each of the 
three ways that service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated.

First, the Board will consider whether the veteran is 
entitled to presumptive service connection under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d), as the presumption is 
warranted for certain diseases present in "radiation-exposed 
veterans."  As previously mentioned, a "radiation-exposed 
veteran" is defined as a veteran who was involved in a 
"radiation-risk activity" during military service, and 38 
C.F.R. § 3.309(d)(3) provides that onsite participation at 
atmospheric nuclear tests is a radiation-risk activity.  The 
record includes an August 2007 letter from the Department of 
Defense, Defense Threat Reduction Agency, confirming the 
veteran's participation in U.S. atmospheric nuclear testing.  
Therefore, he participated in a "radiation-risk activity" 
and is, therefore, a "radiation-exposed veteran" for the 
purposes of VA compensation.  However, the presumption is 
applicable in cases where the veteran has a diagnosis of a 
specific disease listed under 38 C.F.R. § 3.309(d), and the 
record contains no diagnosis of any of these diseases in his 
particular case.  Therefore, he is not entitled to 
presumptive service connection.

Second, the Board will consider whether the veteran has a 
"radiogenic disease" which may be service-connected on a 
direct basis after specified developmental procedures are 
conducted under the framework of 38 C.F.R. § 3.311.  Under 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes skin cancer among such diseases.  
However, as already explained, the veteran does not have a 
current diagnosis of skin cancer - though his doctors 
believe his skin disorder is pre-cancerous.  Moreover, as 
also mentioned, the record includes a December 2007 Advisory 
Opinion from the Director of VA's Compensation and Pension 
Service stating that the veteran's diagnoses of his skin 
disorder is not supported by biopsy or pathology reports, 
without which no medical opinion as to any possible 
relationship between his skin disorder and his radiation 
exposure can be established.



In stark contrast, the veteran's private physician, Dr. 
A.R.B., stated in his April 2008 letter (received in May 
2008) that "[b]iopsies and pathology are not needed for 
making a firm diagnosis on these lesions unless the 
[d]ermatologist is blind."  Regardless, the Board finds that 
the record does not show the veteran has a "radiogenic 
disease" as defined by 38 C.F.R. § 3.311; therefore, he not 
entitled to use the special procedures available under 38 
C.F.R. § 3.311 to help prove his claim on a presumptive 
basis.  See Ramey at 1244.

But that, however, is not altogether dispositive of the claim 
because the veteran may still establish his entitlement to 
service connection with competent medical evidence 
etiologically linking his current skin disorder, irrespective 
of the specific diagnosis, to his military service - and in 
particular to exposure to radiation.  Combee, 34 F.3d at 
1043.  And the April 2008 letter from his private physician, 
Dr. A.R.B., received in May 2008, provides this necessary 
linkage.  This doctor opines that "[b]ecause of the 
extremely large numbers of lesions [the veteran] is 
developing, I believe the cause is due to his intense sun 
exposure and atomic fallout exposure while performing his 
duties in the military and respectfully suggest that the 
condition is 'service connected.'"  Similarly, in his 
September 2006 letter, Dr. K.B.C. opines that "[t]he type of 
[radiation] exposure this man had has lead to a marked 
degeneration of his skin" and that the veteran's "possible 
early cancerous lesions [are] likely as not caused by prior 
radiation exposure."



The is no competent medical evidence refuting these two 
opinions, keeping in mind the Director of VA's Compensation 
and Pension Service was simply unable in December 2007 to 
provide a medical nexus opinion - either favorable or 
unfavorable, without additional information (biopsy and 
pathology reports, etc.).  So the only medical evidence 
addressing the etiology of the veteran's skin disorder links 
it to radiation exposure during his military service, and 
there is no disputing he had said exposure.  So service 
connection is warranted, especially resolving all reasonable 
doubt in his favor.  38 C.F.R. § 3.102; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  See, too, Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions); Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Claiborne v. 
Nicholson, 19 Vet. App. 181, 186 (2005); Prejean v. West, 13 
Vet. 444, 448-499 (2000).  


ORDER

As new and material evidence has been submitted, the 
veteran's petition to reopen his claim for service connection 
for a skin disorder is granted.

Service connection for a skin disorder as due to exposure to 
ionizing radiation is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


